852 F.2d 806
Daniel R. MEYERS, Jr., Plaintiff-Appellant,v.The M/V EUGENIO C, its engines, tackle, apparel, etc., etal., Defendants,andCosta Armatori, S.P.A., Defendant-Appellee.
No. 87-3457.
United States Court of Appeals,Fifth Circuit.
Aug. 8, 1988.

Appeal from the United States District Court for the Eastern District of Louisiana.
ON PETITION FOR REHEARING
(Opinion April 21, 5th Cir.1988, 842 F.2d 815)
Before RUBIN, GARWOOD, and JONES, Circuit Judges.
PER CURIAM:


1
The motion for rehearing is GRANTED and the case is assigned to the oral-argument calendar.  Judge Rubin dissents from the granting of the motion for rehearing.